Carpenter, J.,
(dissenting). I cannot assent to the conclusion at which a majority of the court have arrived. My reasons for dissenting however do not require me to controvert any legal propositions discussed in the majority opinion. My starting point is different; I travel a different road, and I have come to a different result.
My first inquiry is—what estate was conveyed to the Connecticut Soldiers’ Orphan Home by the deed of Mr. Whitney ?
The granting clause of the deed and the habendum are as follows :—“ do by these presents give, grant, bargain, sell, and confirm unto the said corporation and to their succes*354sors two certain tracts or parcels of land” * * * . “To have and to hold the above granted and bargained premises, with the appurtenances thereof, unto them the said grantees and their successors, to be by them used for the purpose intended and specified in said act of incorporation.”
The office of the habendum is to state what estate or interest is granted by the deed; although this is sometimes done in the premises. Bouvier’s Law Diet, in verlum. Judge Swift says“ The deed must also ascertain the quantity of interest or kind of estate that is granted. This may be done in the premises, or where the parties are first described, but is usually reserved for the province of the words “ to have and to hold.” But if the kind of estate be determined in the premises, it may be qualified in the habendum, but not wholly contradictory or repugnant to the estate granted in the premises. For instance, if lands are granted to one and his heirs and assigns forever in the premises, to have and to hold to him for life, and then to another in fee, he shall take an estate in fee by the first expression, which cannot be altered by any subsequent words in the deed; for the first words create the estate, and the rule in construing deeds is that the first words shall operate. But where the grant is to one and his heirs, to have to him and the heirs of his body, this being in one connected sentence, would create an estate in fee tail. But the usual method is not to limit and define the estate till we come to the words “ to have and to hold,” and then it is done by limiting it to a certain person and his heirs forever, or to a certain person during life or for years, with remainder over according to the nature of the estate to be conveyed.” 1 Revised Swift’s Dig. top page 129.
In the light of these elementary principles what is a fair construction of this deed? If the granting clause had been to the corporation in fee simple, or to the corporation, its successors and assigns forever, it would have conveyed a fee ; and the qualifying words in the habendum would have been repugnant and consequently inoperative. The granting clause-as it is, or with the word “successors” omitted, with *355the usual habendum—“ to have and to hold the above granted and bargained premises to the said corporation, its successors and assigns, to its and their own proper use and behoof forever,” without restrictive words, would have conveyed a fee. If the habendum should be omitted it is questionable whether a simple grant to the corporation would carry a fee. Mr. Chamberlin, in his wort on American Common Law, 699, says:—“ In some of the states however this clause is omitted, in which case it is of course necessary to express in the granting clause the extent and duration of the estate.” In 1 Rev. Swift’s Dig., top page 81, it is said:—“In grants of lands to corporations the word 6 heirs ’ is not proper, for they have no heirs; and even the word 6 successors ’ is not necessary, for as a corporation never dies, a grant to it constitutes a perpetual estate equivalent to a fee simple.” If this is to be taken literally, and as broadly as stated, essential requisites in deeds to individuals are dispensed with in deeds to corporations. I cannot believe that the author so intended. I think he assumed that the deed would contain the usual habendum clause, and that that, by the use of the word “ forever,” or in some other way, would determine whether the estate granted was a fee or a less estate.
The reason given for the proposition, that “a corporation never dies,” is not now true in fact; for corporations, whatever they may have been in the days of Judge Swift, are now mortal. That is apparent from the record of this case; and we know as a matter of fact that they are constantly passing out of existence. In theory they may be regarded as perpetual; but a theory, so manifestly contrary to the facts, is a poor foundation for a rule of law.
It seems to me that words of inheritance or their equivalent are necessary in grants to corporations as well as to individuals. There should be no distinction. This case affords a good illustration. The grant is to a corporation and its successors. Had it been to a natural person by name it would have carried but a life estate. It being to a corporation the grant is for the life of the corporation. The *356word “ successors ” in this case seems to have no particular meaning. The corporation has practically ceased to exist, and it has no successors in its charitable work. Its grantees are not successors but assigns, and assigns are not mentioned. The estate granted does not survive the grantee, as it has no successor to continue its beneficent work.
The operative words in the granting clause are apt and appropriate to describe any estate which may be determined by the habendum. Whether that indicates a fee, a life estate, an estate for years, or an estate otherwise qualified and limited, the granting words are equally applicable. There is hardly room for repugnancy or inconsistency even. The habendum not only limits the duration of the estate, but confines it strictly to a particular use. There are not only no words of inheritance, but the use to which the estate is limited is in some respects inconsistent with a fee. A fee imports absolute dominion, subject only to the right of eminent domain. The corporation had no such dominion, for it could use it only for one purpose, and it was inalienable except possibly to a successor.
The proviso that in case the corporation should abandon the use of the premises for the purpose specified it should pay their market value to the selectmen of Mansfield, does not and cannot operate to enlarge the estate granted. It may tend to show that the grantor intended to convey a fee and that he supposed he had done so. But his intention to convey a fee, in the absence of adequate and proper words for that purpose, is of no avail. This is not a will, in which great latitude of construction is allowed in order to give effect to the intention, but a deed, in which the question is not merely—what did the parties intend? but what have they done ? Deeds must be construed as they are. If there are defects and omissions by which they fail to express the intention of the parties, the instruments must be reformed before courts can give effect to the intention. Not so with wills. Any mistakes or omissions in them cannot be rectified by the courts. So that the question before us is not— what did the grantor intend to do, or suppose that he had *357done, but what did he actually do ? His supposition that he had conveyed a fee did not make it so.
Nor is this an estate upon condition. It is not the conveyance of a fee defeasible on the grantor ceasing to use it for an orphan home, but it is simply the grant of a right to use the property for that purpose. The interest granted is unconditional. Of course there can be no forfeiture and no right of reversion.
My conclusion therefore is that the title to the property never passed from Mr. Whitney. He simply conveyed to the corporation a right to use the property, subject to which the title remained in him. That title descended to Ms heirs. When the specified use was abandoned the right so to use it was extinguished and the heirs had an unincumbered title. That title, by the conveyances from the widow and daughter, is now vested in the state. Thus I think the state has a good title.
In this opinion Granger, J., concurred.